Citation Nr: 1210779	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  04-26 026	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder. 

2.  Whether new and material evidence has been presented to reopen the claim of service connection for a left great toe disability. 

3.  Entitlement to an initial rating higher than 30 percent for headaches. 

4.  Entitlement to a rating for chronic pain syndrome with disc bulging at L4-5 higher than 10 percent before October 28, 2006, and a rating higher than 30 percent from October 28, 2006. 

5.  Entitlement to an initial rating higher than 10 percent for synovitis of the left knee. 

6.  Entitlement to an initial compensable rating for synovitis of the right knee before September 3, 2009, an initial rating higher than 30 percent for limitation of extension from September 3, 2009, and an initial rating higher than 20 percent for instability from September 3, 2009. 



7.  Entitlement to an initial rating higher than 10 percent for synovitis of the right ankle. 

8.  Entitlement to an initial compensable rating for synovitis of the right hip.

9.  Entitlement to a compensable rating for chronic gastritis, esophagitis with reflux, and duodenitis.
REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the Army from September 1980 to September 1984 and in the Coast Guard from January 1985 to May 1995. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in April 2003 and in May 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a rating decision in February 2007, the RO increased the rating for chronic pain syndrome with disc bulging at L4-5 from 10 to 30 percent, effective from October 28, 2006.  



In February 2008, a statement of the case was issued on the denial of service connection for posttraumatic stress disorder, but the Veteran did not file a substantive appeal to perfect the appeal. 

In February 2009, the Veteran appeared at hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

At the hearing in February 2009, the Veteran claimed service connection for Chiari malformation and raised the claim of service connection for glaucoma.  The claims are referred to the RO for appropriate action.

This matter was remanded by the Board in April 2009 for additional development.  In November 2010, service connection for a right arm disability and separate ratings for right knee extension and instability were granted.  The Board further finds that the RO complied with its April 2009 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The reopened claim of service connection for the left great toe disability and the claim for increase for headaches are REMANDED to the RO via the Appeals Management Center Washington, DC.  


FINDINGS OF FACT

1.  There is no current diagnosis of a psychiatric disorder other than posttraumatic stress disorder.  

2.  In a rating decision in November 1995, the RO denied service connection for a left great toe disability; after the Veteran was notified of the adverse determination, he did not appeal the denial of the claim and the rating decision became final on the evidence of record. 



3.  The additional evidence presented since the rating decision by the RO in November 1995 relates to an unestablished fact necessary to substantiate the claim of service connection for a left great toe disability.  



4.  Before October 28, 2006, chronic pain syndrome with disc bulging at L4-5 was manifested by flexion greater than 85 degrees, a combined range of motion not greater than 235 degrees without muscle spasm or guarding resulting in an abnormal gait or spinal contour, or objective neurological abnormality in addition to radiculopathy or incapacitating episodes. 

5.  From October 28, 2006, chronic pain syndrome with disc bulging at L4-5 is manifested by forward flexion less than 30 degrees; without ankylosis, or objective neurological abnormality in addition to radiculopathy or incapacitating episodes of at least 6 weeks in a 12 month period.  

6.  Throughout the appeal period, left knee synovitis is manifested by flexion greater than 30 degrees without ankylosis or additional functional impairment after repetition.  

7.  From September 3, 2009, left knee synovitis is manifested by extension limited to 20 degrees. 

8.  As of March 8, 2007, left knee synovitis is manifested by moderate instability.  

9.  Throughout the appeal period, right knee synovitis is manifested by flexion greater than 45 degrees without ankylosis or additional functional impairment after repetition.  

10.  From September 3, 2009, right knee synovitis is manifested by extension limited to 25 degrees. 


11.  From September 3, 2009, right knee synovitis is manifested by moderate instability.  

12.  Before March 8, 2007, right ankle synovitis was manifested by moderate limitation of motion in dorsiflexion and plantar flexion without ankylosis.

13.  From March 8, 2007, right ankle synovitis is manifested by marked limitation in dorsiflexion without ankylosis. 

14.  Before August 15, 2005, right hip synovitis was manifested by flexion greater than 45 degrees, extension greater than 5 degrees and no ankylosis. 

15.  From August 15, 2005, right hip synovitis is manifested by limitation of extension of the thigh to 5 degrees without ankylosis. 

16.  From September 3, 2009, right hip synovitis is manifested by limitation of flexion of the thigh to 20 degrees without ankylosis. 

17.  Before September 2, 2009, chronic gastritis, esophagitis with reflux, and duodenitis were manifested by reflux with possible regurgitation and loose stools on occasion.  

18.  From September 2, 2009, chronic gastritis, esophagitis with reflux, and duodenitis were manifested by frequent epigastric distress with diarrhea, regurgitation and heartburn; without dysphagia, substernal, arm or shoulder pain.  









CONCLUSIONS OF LAW

1.  A psychiatric disorder, other than posttraumatic stress disorder, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  The rating decision in November 1995 by the RO, denying service connection for a left great toe disability, became final.  38 U.S.C.A. § 7105(c) (West 2002).

3.  The additional evidence presented since the rating decision by the RO in November 1995, denying service connection for a left great toe disability, is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

4.  Before October 28, 2006, the criteria for a rating higher than 10 percent for chronic pain syndrome with disc bulging at L4-5 have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (prior to September 26, 2003); Diagnostic Codes, 5235-5243, 5293 (effective September 26, 2003, and currently).  

5.  From October 28, 2006, the criteria for a 40 percent rating for chronic pain syndrome with disc bulging at L4-5 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (prior to September 26, 2003); Diagnostic Codes, 5235-5243, 5293 (effective September 26, 2003, and currently).  

6.  The criteria for a rating higher than 10 percent for limitation of flexion of the left knee due to synovitis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5020-5260 (2011).  




7.  From September 3, 2009, the criteria for a 30 percent rating for limitation of extension of the left knee due to synovitis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5020-5261 (2011).  

8.  From March 8, 2007, the criteria for a 20 percent rating for instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5020-5257 (2011).  

9.  The criteria for a compensable rating for limitation of flexion of the right knee due to synovitis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5020-5260 (2011).  

10.  From September 3, 2009, the criteria for a 30 percent rating for limitation of extension of the right knee due to synovitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5020-5261 (2011).  

11.   From September 3, 2009, the criteria for a rating higher than 20 percent rating for instability of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5020-5257 (2011).  

12.  Before March 8, 2007, the criteria for a disability rating higher than 10 percent for synovitis of the right ankle have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5020-5271 (2011).  

13.  From March 8, 2007, the criteria for 20 percent rating for synovitis of the right ankle have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5020-5271 (2011).  


14.  Before August 15, 2005, the criteria for a compensable rating for synovitis of the right hip have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5020-5251 (2011). 

15.  From August 15, 2005, the criteria for a 10 percent rating for limitation of extension due to synovitis of the right hip have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5020-5251 (2011). 

16.  From September 3, 2009, the criteria for a 30 percent rating for limitation of flexion due to synovitis of the right hip have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5020-5252 (2011). 

17.  Before September 2, 2009, the criteria for a compensable rating for chronic gastritis, esophagitis with reflux, and duodenitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Codes 7307, 7346 (2011).

18.  From September 2, 2009, the criteria for a 10 percent rating for chronic gastritis, esophagitis with reflux, and duodenitis have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Codes 7307, 7346 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 





Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim to reopen a previously denied claim of service connection, VCAA notice requires information regarding the evidence and information that is necessary to reopen a claim, the definition of new and material evidence, and of what evidence and information is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 



The RO provided pre-adjudication VCAA notice by letter in December 2002 and post-adjudication VCAA notice by letters in July 2005, in October 2006, and in August 2009.  The Veteran was notified of the type of evidence needed to substantiate a claim of service connection, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified of the evidence needed to substantiate a claim for increase, namely, evidence to show that the disability was worse and the effect the disability had on employment.  

The Veteran was also notified of the type of evidence necessary to reopen the claim of service connection for the left great toe disability in the August 2009 letter, namely, new and material evidence and what each of the terms - "new" and "material" - meant.  The Veteran was notified that the left great toe disability was previously denied because the record did not show that the condition was incurred in or aggravated by service.  

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable.  

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183   (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370   (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA notice); 


of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the elements of a new and material evidence claim).  

To the extent VCAA notice was provided after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claims were readjudicated, as evidenced by the supplemental statement of the case, dated in August 2010. Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Duty to Assist

VA has also made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The RO has obtained service records, and private and VA medical records.  The Veteran was afforded VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the reports of VA examinations are adequate as the VA examiners described the disabilities in sufficient detail so that review by the Board is a fully informed one and also offered a rationale for the opinion provided.  Therefore, the Board concludes that the evidence of record is adequate. 

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A § 1110 (wartime service) and § 1131 (peacetime service). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. §§ 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 


Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


Also, the Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) (fact-finding in veterans cases is to be done by the Board). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The Veteran contends that he has a psychiatric disorder other than posttraumatic stress disorder.  

The service records show that in a Report of Medical History, in March 1994, the Veteran reported frequent trouble sleeping, depression or excessive worry and nervous trouble.  The physician noted that the symptoms were due to physical problems.  In September 1994, on a psychiatric follow-up, dysthymia was noted.  In November 1994, the diagnosed was major depression with moderate to severe suicidal attempt, after taking pills and writing his last will and testament.  

On VA examination in January 2003, the diagnosis was major depression, recurrent, which was unrelated to service. 

On VA examination in August 2009, after a review of the Veteran's treatment history, the VA examiner, a licensed clinical psychologist, diagnosed posttraumatic stress disorder.  

On VA examination in September 2009, a VA licensed clinical psychologist, after a review of the medical, psychiatric and social history, diagnosed posttraumatic stress disorder.  The VA examiner concluded that the Veteran did not have a psychiatric disorder other than posttraumatic stress disorder. 


Although the service treatment records show psychological treatment in service for depression and dysthymia, after service  the preponderance of the evidence shows that the Veteran has a diagnosis of posttraumatic stress disorder, not another psychiatric disorder.  As previously noted, the RO denied service connection for posttraumatic stress disorder and the Veteran did not appeal the RO's decision. 

The Veteran has not submitted medical evidence that he currently suffers from a psychiatric disorder other than posttraumatic stress disorder.  As the preponderance of the evidence does not show a psychiatric disorder other than posttraumatic stress disorder has been present since service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), and theory of service connection based on an initial diagnosis after service under 38 C.F.R. § 3.303(d) do not apply.  

Although the Veteran is competent to describe psychiatric symptoms, a psychiatric disorder other than posttraumatic stress disorder is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of a psychiatric disorder is medical in nature and competent medical evidence is required to substantiate such a claim.  See Savage v. Gober, 10 Vet. App. 488, 498 (On the question of whether there is a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 

Nevertheless, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007). Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (citing Jandreau). 


In a claim of service connection for a psychiatric disorder other than posttraumatic stress disorder, under 38 C.F.R. § 4.125, there is a specific legal requirement that the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). 

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of a psychiatric disorder other than posttraumatic stress disorder that conforms to the Diagnostic and Statistical Manual of Mental Disorders. 

To the extent, the Veteran alleges that he has a psychiatric disorder other than posttraumatic stress disorder, his statements are not competent evidence, and the Veteran's statements are not admissible as evidence favorable to the claim. 

Therefore, the Board rejects the Veteran's statements, that is, the lay evidence, as competent evidence that he has a psychiatric disorder other than posttraumatic stress disorder related to service either based on continuity of symptomatology under 38 C.F.R. § 3.303(b) or on initial diagnosis after service under 38 C.F.R. § 3.303(d). 

Excluding posttraumatic stress disorder, the Veteran is not reporting a contemporaneous medical diagnosis of a psychiatric disorder other than posttraumatic stress disorder and he has not described symptoms that later supported a diagnosis by a medical professional of a psychiatric disorder other than posttraumatic stress disorder. 

As there is no competent evidence of a current psychiatric disorder other than PTSD, the Board need not reach the question of the Veteran's credibility or whether the Veteran is competent to offer an opinion on the "nexus" requirement in order to establish service connection.  




Excluding posttraumatic stress disorder, it is the Veteran's general evidentiary burden to establish all elements of the claim, including evidence of a current disability.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 1282, 1286 (Fed. Cir. 2009). 

Without competent evidence that the Veteran has a current psychiatric disorder other than posttraumatic stress disorder, there is no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of competent evidence of a current psychiatric disorder other than posttraumatic stress disorder, the preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Application to Reopen the Claim of Service Connection

After the RO notified the Veteran of the adverse determination and of his procedural and appellate rights in December 1995, the Veteran did not appeal the denial of the claim of service connection for a left great toe disability and the November 1995 rating decision became final based on the evidence of record at the time.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104. 

Although the prior rating decision is final, it may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service connection was received after August 2001, the current regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  



New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption is rebuttable when the evidentiary assertion is inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion). 

Evidence Previously Considered

The evidence at the time of the last prior final denial in November 1995 consisted of the service treatment records and the Veteran's statement.  

The service treatment records documented treatment of ingrown toenails on the left great toe, resulting in a toenail excision.  In March 1994, on a Medical History Report, the Veteran stated that he had frostbite of the left great toe in 1981 and removal of a toenail.  The RO requested a VA examination, but the Veteran failed to appear.  Thereafter, the RO denied the claim of service connection.  

Additional Evidence

The evidence of record since the last prior final denial in November 1995 consists of VA records and the Veteran's statements and testimony.  


In January 2003, X-rays of the left great toe showed degenerative changes at the interphalangeal joint.  In February 2009, the Veteran testified that he had frostbite on his left great toe in service.  The Veteran testified that he has had pain in his toe since service.  

As the additional evidence since the prior final denial of the claim relates to an unestablished fact necessary to substantiate the claim, that is, evidence of current disability, the evidence is new and material and the claim of service connection for a left great toe disability is reopened.

General Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 





The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Lumbar Spine

The Veteran was initially assigned a 10 percent rating for disability of the lumbar spine under the criteria for rating lumbosacral strain, Diagnostic Code 5237.  Effective October 28, 2006, the RO increased the rating to 30 percent.  

The schedular criteria for rating spine disabilities have been amended twice during the pendency of the appeal.  The rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  Second, effective September 26, 2003, the rating criteria for evaluating all spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  

Prior to September 26, 2003, evaluations of 10, 20, and 40 percent were assigned for slight, moderate, and severe limitation of motion of the lumbar spine, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003). 

Regarding lumbosacral strain, muscle spasm on extreme forward bending, or loss of lateral spine motion, unilateral, in the standing position was rated 20 percent.  The highest available schedular rating, 40 percent, was severe impairment with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint spaces, or with some of these characteristics with abnormal mobility on forced motion.  38 C.F.R. § 4.17a, Diagnostic Code 5295 (2003).  



Effective from September 26, 2003, lumbar spine disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating Intervertebral Disc Syndrome), whichever method results in the higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code depending on the particular nerve or nerve group that is affected.  38 C.F.R. § 4.71a, Note (1).  

Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, where the combined range of motion of the thoracolumbar spine is less than 120 degrees; or, where there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

The criteria are applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  




Normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, left and right lateral flexion are from 0 to 30 degrees, and left and right lateral rotation are from 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.   

The Veteran was also diagnosed with degenerative disc disease.  Under the former provisions of Diagnostic Code 5293, a noncompensable evaluation is assigned for post-operative, cured intervertebral disc disease.  A 20 percent rating is for moderate intervertebral disc disease with recurring attacks.  A 40 percent rating is recurring attacks and intermittent relief.  A 60 percent rating is for pronounced intervertebral disc disease with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under the revised provisions of Diagnostic Code 5293, in effect from September 23, 2002 to September 25, 2003, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

Effective September 26, 2003, under the Formula for Rating Intervertebral Disc Syndrome, the criteria for a 20 percent rating are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  


An "incapacitating episode" is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Note (1). 
Facts and Analysis

In September 2001 on VA examination, forward flexion was to 80 degrees, extension was to 30 degrees, lateral flexion was to 30 degrees, bilaterally, and rotation was to 30 degrees, bilaterally.  X-rays were essentially negative.  

In April 2004, on a disability examination, the Veteran had normal range of motion of the lumbar spine in all areas.  There were normal deep tendon reflexes.  Sensory examination was intact.  The straight leg raising was negative bilaterally.  X-rays were normal.  

In September 2004, a MRI showed mild facet arthropathy at L4-5 and L5-S1.  . 

In August 2005 on VA examination, the Veteran complained of a painful lower back with radiation into the left leg.  Activities of daily living were limited and his work was affected.  There was no history of acute episodes of excruciating pain.  There was no trouble with bladder or bowel function.  On physical examination, the lower back was straight and stiff.  There was normal lumbar lordosis without muscle spasm.  There was no tenderness and the Veteran was not moving his lower back as he was complaining of severe pain which resulted in no ranges of motion.  Additional loss due to repetition was unable to be obtained.    

In October 2006 on VA examination, the Veteran described pain in the lower back that went down his left leg.  The Veteran was no longer employed and he stated that he had to stop working because of his back problems.  On physical examination, flexion was to 10 degrees.  There was no extension.  Lateral flexion was to 20 degrees on the left and to 5 degrees on the right.  Rotation was to 10 degrees, bilaterally.  All ranges of motion were painful.  



The Veteran was unable to do repetitive motion due to pain.  There straight leg raising test was negative.  There was atrophy of the left lower extremity.  Gait was slow and antalgic.  Sensation in the left lower extremity was decreased compared to the right, especially on the medial and lateral aspects of the calf, but the thigh was normal.  

In September 2009 on VA examination, flexion was to 25 degrees, extension was to 10 degrees, lateral flexion was to 20 degrees, right and left, and rotation was to 5 degrees, right and left.  The motion was not additionally limited following repetitive use.  The straight leg raising was to 20 degrees.  Motor strength was diminished in both flexion and extension at both knees.  Sensory examination was normal to light touch.  The knee reflexes were 2+ and equal. The ankle reflexes were absent.  Gait was markedly limited and antalgic.  He required a cane for ambulation and limped on both legs.  An MRI showed degenerative joint disease at L4-L5 accompanied by annular disk bulging.  

Before October 2006, flexion was 80 degrees in September 2001 and normal in April 2004. The combined range of motion in 2001 was 230 degrees.  The Board finds that the evidence shows mild limitation of motion which was greater than 60 degrees.  There was no evidence of muscle spasm or loss or lateral spine motion.  There was also no evidence of recurring attacks of intervertebral disc syndrome or incapacitating episodes.  As such, under the old and new criteria, an increased rating is not warranted for limitation of motion of the lumbar spine before October 2006. 

In October 2006 on VA examination, the Veteran had severe limitation of motion of the lumbar spine, specifically, flexion was to 10 degrees.  Based on this VA examination, the criterion for a 40 percent rating for limitation of flexion were met, effective October 28, 2006.  

The evidence of record does not show that there was ankylosis of the lumbar spine.  Therefore, a rating higher than 40 percent under the General Rating Formula is not warranted.  


Additionally, the evidence of record does not show that the Veteran had incapacitating episodes of with duration of at least 6 weeks; therefore, an increased evaluation is not warranted for intervertebral disc syndrome.  

Additionally, the RO granted a separate rating for radiculopathy in the February 2007 rating decision of 40 percent, effective September 26, 2003.  And a rating for radiculopathy is not on appeal.  

Additionally, there is no evidence of bowel or bladder dysfunction.  As such, the Board finds that the objective medical evidence of record fails to demonstrate that the Veteran's lumbar spine disability resulted in any additional associated objective neurological abnormalities other than radiculopathy that warrant a separate rating.  

Knee Synovitis

Left knee synovitis is rated 10 percent under Diagnostic Code 5003 and 5260.  The right knee synovitis is rated as zero percent under Diagnostic Code 5020 and 5260.  

Under Diagnostic Code 5020, synovitis is rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion for the specific joint involved.  Limitation of motion of the knee is rated under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension).  A separate rating may be assigned for limitation of flexion or for limitation of extension. 

Under Diagnostic Code 5260, the criterion for a 10 percent rating is flexion limited to 45 degrees.  The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees, and the criterion for a 30 percent rating, the maximum schedular rating, is flexion limited to 15 degrees.  38 C.F.R. § 4.71a. 





Under Diagnostic Code 5261, limitation of extension to 5 degrees warrants a noncompensable rating.  Limitation of extension to 10 degrees warrants a 10 percent rating.  Limitation of extension to 15 degrees warrants a 20 percent rating.  Limitation of extension to 20 degrees warrants a 30 percent rating.  Limitation of extension to 30 degrees warrants a 40 percent rating, and limitation of extension to 45 degrees warrants a 50 percent rating, the maximum schedular rating.  38 C.F.R. § 4.71a.

Normal knee motion is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Separate ratings may be provided for limitation of knee extension and flexion under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-04 (September 17, 2004).  Separate ratings may also be assigned for arthritis with limitation of motion of a knee under Diagnostic Codes 5003-5010 and for instability of the knee under Diagnostic Code 5257.  VAOPGCPREC 23-97 (July 1, 1997).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the criterion for a 10 percent rating are slight recurrent subluxation or lateral instability of the knee.  A rating of 20 percent rating requires moderate recurrent subluxation or lateral instability, and a rating of 30 percent requires severe recurrent subluxation or lateral instability.  

When evaluating limitation of motion, consideration is given to the degree of functional loss caused by pain.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, weakened movement, excess fatigability, and pain on movement are factors to consider.  Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is a factor to be considered.  



Facts

In September 2001 on VA examination, there was no knee swelling or deformity.  Flexion of the left and right knee was to 130 degrees and extension was to 0 degrees.  There was crepitus.  There was no instability in either knee.  X-rays were essentially negative. 

In August 2005 on VA examination, the knees were stable without swelling or deformity.  There was no tenderness.  The McMurray's and drawer tests were negative.  Range of motion was from 0 to 140 degrees in each knee. The lower limbs were equal in length. The right leg was larger in circumference at the thigh and calf levels.  Sensations to pinprick and light touch were normal.  X-rays of the knees were within normal limits with no evidence of arthritic or traumatic changes.  There was no evidence of synovitis.  

In October 2006 on VA examination, the Veteran complained of constant pain in the left knee and occasional instability.  There was no effusion or crepitus.  Range of motion was from 0 to 130 degrees.  The ligaments were stable. 

In March 2007 on VA examination, the Veteran complained of daily bilateral knee pain and that the left knee felt unstable.  Extension was to 0 degrees and flexion was to 110 degrees, bilaterally.  The range of motion was not additionally limited following repetitive use.  The knees were stable to Lachman's and drawer testing, but varus and valgus stress testing showed laxity and lateral pain on the left leg on varus stress and medial pain of the right knee on valgus stress.  Both knees were tender, the left knee tender over the lateral joint line and the right knee over the medial joint line.  X-rays showed bilateral patellar spurring.  

In September 2009 on VA examination, the Veteran complained of daily pain in his knees and that the knees felt unstable.  He stated that with flare-ups he had to lie down.  



Upon physical examination, all motion of the knees appeared slow and painful.  There was a mild degree of bony swelling, bilaterally.  There was no pain on patellar compression of either knee.  The right knee lacked 25 degrees of full extension and could flex to 100 degrees.  The left knee lacked 20 degrees of full extension and could flex to 100 degrees.  The motion was not additionally limited following repetitive use.  Both knees had normal Lachman's test and drawer test.  The right knee showed pain and laxity on both varus and valgus stress. The left knee showed similar findings.  The knees were diffusely tender.  A mild degree of crepitus was noted in both knees.  In March 2010 in an addendum, the VA examiner specified that the degree of laxity in both knees was moderate.  

Left Knee 

The record shows that for the left knee flexion was, at most, limited to 100 degrees throughout the appeal period.  Based on the objective evidence of record, the Veteran is not entitled to a rating higher than 10 percent under Diagnostic Code 5260, limitation of flexion, as 100 degrees of flexion does not more nearly approximate or equate to flexion limited to 30 degrees, for the next higher rating, considering functional loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

The evidence of record shows that extension of the left knee lacked 20 degrees in September 2009.  As the criterion for a 30 percent rating for limitation of extension is extension limited to 20 degrees and as extension is limited to 20 degrees, the criterion for a separate rating of 30 percent for limitation of extension under Diagnostic Code 5261 from September 2009 has been met. A higher rating is not warranted, because t extension of the left knee is not limited to 30 degrees.  

As for left knee instability, in March 2007 on VA examination, the VA examiner found laxity and lateral pain during varus and valgus stress testing.  On VA examination in September 2009, there was also evidence of laxity on varus and valgus stress.  In March 2010 on VA examination, the laxity was categorized as moderate.  


As a material change in the degree of laxity was first documented in March 2007, the criterion for a 20 percent under Diagnostic Code 5257 for moderate instability of the left knee has been met.  As severe laxity is not shown, a rating higher than 20 percent is not warranted. 

Right Knee 

In September 2010, the RO granted separate ratings under Diagnostic Codes for 5261 and 5257 for limitation of extension and instability of the right knee.  

As for limitation of flexion, the evidence of record shows that the right knee was, at most, limited to 100 degrees throughout the appeal period.  Based on the objective evidence of record, the Veteran is not entitled to a compensable rating under Diagnostic Code 5260, as flexion to 100 degrees does not more nearly approximate or equate to flexion limited to 45  degrees, for a 10 percent rating, considering functional loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

As for extension, the evidence of record shows that extension of the right knee lacked 25 degrees in September 2009.  As the criterion for a 30 percent rating for limitation of extension is extension limited to 20 degrees and as extension is limited to 25 degrees, the criterion for a separate rating of 30 percent for limitation of extension under Diagnostic Code 5261 from September 2009 has been met. A higher rating is not warranted, because t extension is not limited to 30 degrees. 

As for right knee instability, on VA examination in September 2009, there was right knee laxity on varus and valgus stress.  In March 2010, on VA examination, the laxity was categorized as moderate.  

As a material change in the degree of laxity was first documented in September 2009, the criterion for a 20 percent under Diagnostic Code 5257 for moderate instability of the left knee has been met.  As severe laxity is not shown, a rating higher than 20 percent is not warranted. 


Right Ankle Synovitis

The service-connected right ankle disability is rated as 10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5020 and 5271.  As noted previously, under Diagnostic Code 5020, synovitis is rated based on the limitation of motion of the affected parts as degenerative arthritis under Diagnostic Code 5003.

Under Diagnostic Code 5271, moderate limited motion of the ankle warrants a 10 percent rating, and marked limited motion of the ankle warrants a maximum 20 percent rating.  

Normal range of motion of the ankle is from 0 degrees to 20 degrees of dorsiflexion and from 0 degrees to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, ankylosis of the ankle in plantar flexion, less than 30 degrees, warrants a 20 percent rating.  Ankylosis of the ankle in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees, warrants a 30 percent rating. 

Facts and Analysis

In September 2001 on VA examination, right ankle dorsiflexion was to 15 degrees and plantar flexion was to 40 degrees with pain.  Subtalar inversion and eversion were to 5 degrees, forefoot adduction was to 20 degrees and abduction was to 10 degrees.  The right ankle joint was painful on motion.  The limitation was due to pain.  X-rays were essentially negative.  There was painful motion of the right ankle, but no instability. 

In August 2005 on VA examination, the right ankle was normal in appearance without any swelling or deformity.  The Veteran complained of pain on movement.  Extension was to 15 degrees, flexion was to 25 degrees, inversion was to 20 degrees and eversion was to 5 degrees.  Power against resistance was strong.  


X-rays of the right ankle were within normal limits with no evidence of arthritic or traumatic changes.  There was no evidence of synovitis.  

In March 2007 on VA examination, the Veteran complained several sprains from walking.  He complained of pain, swelling, and instability. Physical examination showed bony and soft tissue swelling of the right ankle.  Dorsiflex was to 5 degrees and plantar flexion was to 45 degrees.  He was unable to invert or evert the ankle.  The range of motion was not additionally limited following repetitive use.  He was able to dislocate his ankle on voluntary eversion.  He had decreased strength in dorsiflexion of the right ankle.  X-ray was within normal limits.  

In September 2009 on VA examination, the Veteran complained that he did not feel pain, but he experienced swelling and instability.  Dorsiflexion was to 10 degrees and plantar flexion was to 45 degrees.  Inversion was to 15 degrees and eversion was to 10 degrees.  All motion was accompanied by end of range pain, but was not additionally limited following repetitive use.  The ankle was tender over the medial and anterior aspects.  It was stable on drawer testing.  Ankle strength was decreased on attempted tiptoe and ambulation.    

Based on the foregoing, it is apparent that the Veteran's right ankle disability worsened or increased during the appeal period.  Therefore, a staged rating is in order, as explained more fully below. 

Before March 2007, the Veteran's disability picture for the right ankle was most consistent with moderate limitation of motion and a moderate disability of the ankle, which is 10 percent disabling under Diagnostic Code 5271.  Range of motion testing showed dorsiflexion to 15 degrees and plantar flexion to 40 degrees.  X-rays were essentially normal during this time.  In August 2005, there was no evidence of synovitis.  The findings were consistent with the 10 percent rating assigned. 





In March 2007 on VA examination, there was degenerative joint disease of the ankle and dorsiflexion was decreased to 5 degrees.  He was unable to invert or evert the ankle and he reported daily flare-ups and increased pain.  Physical examination showed decreased strength.  Range of motion was also limited in September 2009, when dorsiflexion was to 10 degrees.  

As a material change in the degree of impairment was first documented in March 2007, the criterion for a 20 percent under Diagnostic Code 5271 for marked limitation of motion has been met, which is the maximum schedular rating under Diagnostic Code 5271.  In the absence of evidence of ankle ankylosis, a higher rating is not warranted under Diagnostic Code 5270. 

Right Hip Synovitis

Right hip synovitis is rated as zero percent disabling under Diagnostic Codes 5020 and 5250.  Under Diagnostic Code 5020, synovitis is rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion for the specific joint involved. 

Limitation of motion of the hip is rated under Diagnostic Codes 5250 through 5255.  Diagnostic Code 5250 provides for rating the hip on the basis of ankylosis.  Favorable ankylosis of the hip in flexion at an angle between 20 degrees and 40 degrees and slight adduction or abduction is to be rated as 60 percent disabling.  Intermediate ankylosis of the hip is to be rated as 70 percent disabling.  Extremely unfavorable ankylosis, with the foot not reaching the ground and crutches necessitated, is to be rated as 90 percent disabling and is entitled to special monthly compensation.  38 C.F.R. § 4.71a.  

Diagnostic Code 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  10 percent is the maximum schedular rating available under this code.  38 C.F.R. § 4.71a. 



Diagnostic Code 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is warranted for flexion of the thigh that is limited to 45 degrees.  A 20 percent rating is warranted for flexion of the thigh that is limited to 30 degrees.  A 30 percent rating is warranted for flexion of the thigh that is limited to 20 degrees.  A 40 percent rating is warranted for flexion of the thigh that is limited to 10 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5253 provides a 10 percent evaluation when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  A 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  38 C.F.R. § 4.71a.

Increased evaluations under Diagnostic Codes 5254 and 5255 require flail joint, fracture, or malunion of the hip or femur.

Facts and Analysis

In September 2001 on VA examination, right hip flexion was to 120 degrees, extension to 30 degrees, abduction to 45 degrees, adduction to 20 degrees, internal rotation to 35 degree and external rotation to 45 degrees.  There was no instability.  X-rays showed no evidence of fracture or bony abnormality.  

In August 2005 on VA examination, there was normal alignment.  The leg lengths were equal.  Range of active and passive motion was flexion to 95 degrees with pain, extension to 5 degrees with pain, abduction to 35 degrees, adduction to 20 degrees, internal rotation to 25 degrees and external rotation to 40 degrees.  The Veteran had complaints of pain near the trochanteric area.  X-rays of the right hip were within normal limits with no evidence of arthritic or traumatic changes.  There was no evidence of synovitis.  




In March 2007 on VA examination, the Veteran complained of constant right hip pain.  Physical examination revealed range of motion of the right hip was limited because of the Veteran's low back pain and right leg spasm.  The Veteran was unable to extend the right hip.  He could flex the hip to 60 degrees, adduct to 30 degrees, abduct to 15 degrees, internally rotate to 15 degrees and externally rotate to 15 degrees.  All range of motion testing was characterized by severe end of range pain.  The Veteran was unable to carryout repetitive range of motion testing.  The right greater trochanter and anterior groin areas were markedly tender.  X-ray of the hip was essentially negative.  

In September 2009 on VA examination, the Veteran complained of hip pain.  The right hip could extend to 0 degrees.  Flexion was to 20 degrees, abduction was to 20 degrees adduction was to 5 degrees and internal and external rotation was to 15 degrees.  All hip motion was accompanied by end of range pain but was not additionally limited following repetitive use.  There was tenderness over the greater trochanter but not over the anterior aspect of the joint. 

In September 2001, on VA examination, extension was to 30 degrees.  And 30 degrees of extension does not more nearly approximate or equate to 5 degrees of extension, the criterion for a compensable rating under Diagnostic Code 5251.  Flexion was to 120 degrees, and 120 degrees of flexion does not more nearly approximate or equate to 45 degrees of flexion, the criterion for a compensable rating under Diagnostic Code 5252. 

In August 2005 on VA examination, extension was limited to 5 degrees which meets the criteria for a 10 percent rating under Diagnostic Code 5251.  Flexion was to 95 degrees and 95 degrees of flexion does not more nearly approximate or equate to 45 degrees of flexion, the criterion for a compensable rating under Diagnostic Code 5252. 





In September 2009 on VA examination, flexion was limitation to 20 degrees. Flexion to 20 degrees meets the criteria for a 30 percent rating under Diagnostic Code 5252.  In absence of flexion limited to 10 degrees, a rating higher than 30 percent under Diagnostic Code 5252 is not warranted. 
 
Chronic Gastritis 

Gastroesophageal reflux disease is rated by analogy under 38 C.F.R. § 4.20 to 
Diagnostic Code 7307.  Under Diagnostic Code 7307, the criteria for a 10percent rating are chronic hypertrophic gastritis with small nodular lesions and symptoms.  The criteria for a 30 percent rating are chronic hypertrophic gastritis with multiple small eroded or ulcerated areas and symptoms.  The criteria for 60 percent rating are chronic hypertrophic gastritis with severe hemorrhages or large ulcerated or eroded areas. 

Another potentially applicable code is Diagnostic Code 7346 for hiatal hernia.  38 C.F.R. § 4.114  provides that ratings under Diagnostic Codes 7301 through 7329, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  The evidence discussed below reflects that Diagnostic Code 7346 reflects the dominant disability picture.  Therefore, the Board finds that analysis under Diagnostic Code 7346 is appropriate.  

Under Diagnostic Code 7346, for hiatal hernia, a 10 percent rating is warranted for two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum, schedular, 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  


Facts and Analysis

In January 2003 on VA examination, the Veteran had no vomiting, hematemesis, or melena.  He was not on medication.  There was no circulatory disturbance after meals.  There was no diarrhea, constipation, colic, distention or nausea.  There was no evidence of ulcer disease, weight gain or loss, anemia or tenderness of the abdomen.  The diagnosis was gastroesophageal reflux by history.  

In August 2005 on VA examination, the Veteran denied hematemesis or melena.  He took daily medication for reflux.  He denied any secretory disturbance after meals, hyperglycemic reactions, or constipation.   He denied episodes of colic or distention, but he had daily nausea without vomiting.  On physical examination, there was voluntary guarding throughout the abdomen.  The bowel sounds were normal.  

In October 2006 on VA examination, the Veteran denied vomiting, hematemesis, or melena.  He was on daily medication.  He had daily episodes of heartburn.  He denied diarrhea, constipation, episodes of abdominal pain, recent fluctuation in weight or circulatory disturbances after meals.  On physical examination, the abdomen was soft and exquisitely tender over the epigastric region.  There was some voluntary guarding.  

In September 2009 on VA examination, the Veteran complained of reflux and hoarseness on occasion.  He denied nausea.  He reported vomiting with sudden onset without warning.  He reported awakening at night with choking sensations.    He complained of diarrhea on a daily basis.  The Veteran reported that he has incapacitation approximately weekly.  He also felt discomfort in his abdomen to the point that he did not want to get up.  He denied any significant weight loss or gain during the course of the past year.  He had not been diagnosed with anemia.  Physical examination revealed a protuberant abdomen.  There was epigastric and upper quadrant tenderness bilaterally without rebound or guarding.  There was no hepatosplenomegaly, no masses, and no costovertebral angle tenderness.  


There were hyperactive bowel sounds.  The diagnosis was gastroesophageal reflux disease on proton pump prohibitor therapy.  

Based on the foregoing, the Board finds that prior to the VA examination in September 2009, there was no evidence of dysphagia, pyrosis, substernal or arm or shoulder pain, or impairment of health, the criteria for a 10 percent rating under Diagnostic Code 7346.  Additionally, there was no evidence for a condition akin to chronic gastritis with small nodular lesions and symptoms, as required for a 10 percent rating under Diagnostic Code 7307.  As such, the Board finds that based on the symptoms described prior to September 2009, a compensable rating is not warranted.  

In September 2009, the Veteran reported regurgitation and hoarseness on occasion.  He experienced sudden vomiting and choking sensations.  He had diarrhea and loose stools daily and incapacitation by abdominal pain on a weekly basis.  He had a protuberant abdomen and tenderness with hyperactive bowels.  He was also treated with proton-pump prohibitor therapy.    

As the foregoing evidence shows from September 2, 2009, the disability was manifested by epigastric distress with diarrhea, regurgitation, and heartburn, which were experienced frequently, which meets the criteria for a 10 percent under Diagnostic Code 7346.  In the absence of dysphagia, substernal or arm or shoulder pain, or impairment of health, the criteria for a 30 percent have not been met.  

Additionally, there was no evidence for a condition akin to chronic gastritis with multiple small eroded or ulcerated areas and symptoms, as required for a 30 percent rating under Diagnostic Code 7307.  







Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate. 

There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the rating criteria reasonably describe the disability level and symptomatology for each of the Veteran's service connected disabilities.  In other words, the Veteran does not experience symptomatology not already encompassed in the Rating Schedule and the assigned schedular ratings are therefore adequate. Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 








ORDER

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder is denied. 

New and material evidence has been presented to reopen the claim of service connection for a left great toe disability. 

A rating higher than 10 percent before October 28, 2006 for chronic pain syndrome with disc bulging at L4-5 is denied.  

A 40 percent rating for chronic pain syndrome with disc bulging at L4-5 from October 28, 2006 is granted, subject to the laws and regulations, governing the award of monetary benefits.  

A rating higher than 10 percent for limitation of flexion of the left knee due to synovitis is denied.  A 30 percent rating for limitation of extension of the left knee due to synovitis is granted from September 3, 2009, subject to the laws and regulations, governing the award of monetary benefits.  A 20 percent rating for instability of the left knee is granted from March 8, 2007, subject to the laws and regulations, governing the award of monetary benefits.  

A compensable rating for limitation of flexion of the right knee due to synovitis is denied.  From September 3, 2009, a rating higher than 30 percent for right knee extension is denied.  From September 3, 2009, a rating higher than 20 percent for right knee instability is denied. 

A rating higher than 10 percent for synovitis of the right ankle prior to March 8, 2007 is denied.  A 20 percent rating for synovitis of the right ankle is granted from March 8, 2007, subject to the laws and regulations, governing the award of monetary benefits.  



A compensable rating for synovitis of the right hip is denied prior to August 15, 2005.  

A 10 percent rating for limitation of extension due to synovitis of the right hip is granted from August 15, 2005, subject to the laws and regulations, governing the award of monetary benefits.  A 30 percent rating for limitation of flexion due to synovitis of the right hip is granted from September 3, 2009, subject to the laws and regulations, governing the award of monetary benefits.  

A compensable rating for chronic gastritis, esophagitis with reflux, and duodenitis prior to September 2, 2009 is denied.  A 10 percent rating for chronic gastritis, esophagitis with reflux and duodenitis is granted from September 2, 2009, subject to the laws and regulations, governing the award of monetary benefits.  


REMAND

Regarding the left great toe disability, the evidence shows possible frostbite in service and excision of the toenail as well as post-service evidence of degenerative changes in the left toe.  The Board finds that a VA examination is warranted.  38C.F.R. § 3.159(c)(4).

On the claim for increase for headaches, the criteria for the next higher rating are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The term "productive of severe economic inadaptability" does not require that a Veteran be completely unable to work to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004). 






The Veteran testified that he experienced headaches 3-4 times per week that were incapacitating.  As there remains a question of severe economic inadaptability the unestablsihed criteria for the next higher, a reexamination is warranted under 38 C.F.R. § 3.327. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current left great toe disability is related to an injury during service or otherwise related to the Veteran's period of active service. 

The examiner is also asked to consider the significance of the following, in the context of whether there is sufficient factual evidence to support a well reasoned conclusion that any current left great toe disability is related to service.  During service, the Veteran received treatment for ingrown toenails on the left great toe, resulting in a toenail excision.  The Veteran also reported that he had frostbite of the left great toe.  There is current evidence of degenerative changes at the interphalangeal joint level.  

Further, the Veteran testified that he t he has had pain in his toe since service.  





If after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are several potential causes and the events in service are not more likely than any other to cause the Veteran's current disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be available to the examiner for review. 

2.  Afford the Veteran a VA examination to determine the current severity of migraine headaches.  The examiner is asked to describe the frequency of the headaches and whether the headaches are characteristically prostrating and the effect on employment.  

3.  On completion of the foregoing, the claims should be adjudicated.  If any decisions remain adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








The claims must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


